Citation Nr: 1745082	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure. 

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.  

3.  Entitlement to service connection for residuals of a stroke, to include as due to asbestos exposure and herbicide exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to May 1972.  The Veteran died in December 2016.  His surviving spouse has been substituted in this appeal by the Regional Office (RO) by way of a May 2017 administrative decision.  See 38 C.F.R. § 3.1010 (2016).

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a Board hearing in June 2015 and a copy of that transcript is of record.  

In a September 2015 decision, the Board remanded the appeal for further development.  

This claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veterans Legacy Content Manager Documents claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.
FINDINGS OF FACT

1.  The Veteran's coronary artery disease cannot be presumed to be due to exposure to herbicides in service and did not manifest during, or as a result of, active military service.

2.  The Veteran's COPD did not manifest during, or as a result of, active military service.

3.  The Veteran's stroke/residuals of a stroke cannot be presumed to be due to exposure to herbicides in service and did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303 (2016).  

3.  The criteria for service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the appellant notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, neither the Appellant nor her representative has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judge in June 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Appellant has not raised any deficiency with the hearing.  See Dickens, supra.  

The Board also finds that that the RO has substantially complied with the September 2015 remand directives which included obtaining the Veteran's Social Security Administration (SSA) records, obtaining outstanding VA treatment records, considering the appeal in light of Gray v. McDonald, 27 Vet. App. 313 (2015), allowing the Veteran the opportunity to complete an asbestos questionnaire and affording the Veteran a new VA examination for his COPD.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).




Coronary Artery Disease

The Appellant contends that the Veteran's coronary artery disease was due to in-service herbicide exposure.  Specifically, over the course of the appeal, the Veteran asserted that he was exposed while stationed aboard the USS Bon Homme Richard.  The Veteran asserted that while aboard the USS Bon Homme Richard he drank unfiltered sea water, came in contact with air planes and equipment that had flown missions over the Republic of Vietnam, and that the ship docked and/or anchored in Da Nang Harbor and Cam Ranh Bay while he was aboard.  At the June 2015 hearing he specifically denied that he personally went ashore.  See October 2012 notice of disagreement; see also June 2015 Board Hearing

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.  38 C.F.R. § 3.309 (e) (2016). 

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  
Turning to the evidence of record, the Veteran had a diagnosis of coronary artery disease as evidenced by a June 2011 VA treatment record.

In regards to the Veteran's reported herbicide exposure, an October 2011 response from the National Personnel Records Center (NPRC) indicates that they were unable to determine if the Veteran had service in Vietnam.  The NPRC reported that the Veteran was attached to a unit, Attack Squadron 22, that could have been assigned to ship or to shore and that the Department of Defense (DOD) has credited the unit for service in Vietnam for the periods March 17, 1969 to May 19, 1969; June 4, 1969 to June 26, 1969; July 31, 1969 to September 1, 1969; September 23, 1969 to October 9, 1969; May 2, 1970 to May 26, 1970; June 1, 1970 to June 14, 1970; July 10, 1970 to July 29, 1970; August 17, 1970 to September 3, 1970; September 11, 1970 to September 12, 1970; and September 26, 1970 to October 21, 1970.  The NPRC concluded, however, that the Veteran's service record provided no conclusive proof of in-country service.  

The Veteran's service treatment records reflect that the Veteran received treatment aboard the USS Bon Homme Richard in February 1969, April 1969, June 1969, August 1969, April 1970, and June 1970.  The Veteran's service personnel records do not demonstrate the specific time periods during which he was aboard the USS Bon Homme Richard.

A May 2009 Memorandum for the record entitled "Joint Services Records Research Center Statement on Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era" noted that in the course of its research efforts, the JSRRC has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  To date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.

In June 2015 the Veteran submitted an internet article about the USS Bon Homme Richard; an article entitled "Co-distillation of Agent Orange and other persistent organic pollutants in evaporative water distillation"; and an article entitled "The full story; The VA's war against Vietnam Navy Veterans": 

In February 2016, the VBA updated its M-21 Manual and the JSRRC's current list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to herbicide agents documents in light of Gray v. McDonald, 27 Vet. App. 313 (2015).  The M-21 Manual now reads, in relevant part, that:

Inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the RVN.  VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  See VBA Manual M21-1, IV.ii.1.H.2.a.

It was noted that inland waterway service is also referred to as brown-water Navy service.  Id.   

The VBA manual also reads that:

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  See VBA Manual M21-1, IV.ii.1.H.2.b.

It was noted that service on offshore waters is also referred to as blue-water Navy service. 

The JSRRC's current list now reads, in relevant part, that: 

According to 38 CFR § 3.307 (a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore.  Inland waterways include rivers, canals, estuaries, and deltas.  They do not include open deep-water bays and harbors such as those at Da Nang Harbor, Qui Nhon Bay Harbor, Nha Trang Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, or Ganh Rai Bay.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated September 5, 2017.  

The USS Bon Homme Richard is not included on JSRRC's current list.  Id.  

In March 2016, the RO issued a formal finding of lack of information required to corroborate the Veteran's allegation of exposure to Agent Orange while aboard the USS Bon Homme Richard from February 1969 to January 1970.  

Based on the above, the Board finds that the most probative evidence of record is against a finding that the Veteran was exposed to herbicides during his military service.  

In this regards, the Board acknowledges the Veteran's report that his ship docked in Da Nang Harbor and Cam Ranh Bay Harbors.  However, as outlined above, those harbors are not subject to the presumption of exposure to herbicides.  

The Board also acknowledges the Veteran's assertions that he came in contact with airplanes that flew mission over Vietnam and supplies that came from Vietnam.  The Board, however, finds the conclusion that the JSRRC cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam and the fact that the JSRRC can provide no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era, to be more probative to this issue.  As stated in the memorandum, in the course of its research efforts, the JSRRC has reviewed numerous official military documents, ship histories, deck logs, and other sources of information related to Navy Coast Guards Ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era in reaching these conclusions.  Indeed, the Veteran has not shown that he possesses the expertise necessary to opine on the technical matter of identifying herbicide compounds

The Board also acknowledges the Veteran's reports of drinking contaminated water aboard the USS Bon Homme Richard and the article submitted regarding a study conducted by the Australian Department of Veteran's Affairs suggesting that Vietnam Veterans of the Royal Australian Navy may have been exposed to herbicide compounds by drinking water distilled on board their vessels.  While the Appellant contends that this study demonstrates how the Veteran could have been exposed to herbicides while serving on a ship off the coast of Vietnam, the findings of the study have, in fact, been considered by VA in creating a rule against presumptive exposure to deep water vessels.  Although the Federal Circuit passed no judgment on the validity of studies such as the Australian study, it did highlight VA's rulemaking with respect to this Australian study: 

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore. First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War . . . . Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied . . . . Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources or, if they did, whether the distillation process was similar to that used by the Australian Navy. 

Haas v. Peake, 525 F.3d 1168, 1194 (quoting 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)).

The Board also notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim. 

In the present case, the articles submitted by the Veteran fall into this general category.  Ultimately, the Australian study is generic and does not relate specifically to the facts and circumstances surrounding the case of this Veteran in particular, nor do the other articles submitted by the Veteran.  Consequently, this evidence holds less probative weight than the other evidence of record in this case.

As the most probative evidence of record is against a finding that the Veteran had in-country service in the Republic of Vietnam or was otherwise exposed to herbicides during the course of his military service, the presumption of herbicide exposure and presumptive service connection based on exposure to herbicides is not warranted.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this regards, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of a heart disability.  

Additionally, the only evidence of record relating the Veteran's coronary artery disease in any way to his military service is lay statements.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of coronary artery disease, falls outside the realm of common knowledge of a lay person because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, while the lay witnesses of record can competently report the onset of symptoms, any opinion regarding the nature and etiology of the Veteran's coronary artery disease requires medical expertise that the lay witnesses of record have not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board cannot assign any probative weight to the lay assertions of record that the Veteran's coronary artery disease is in any way related to his military service.

Additionally, the Appellant does not contend, and the evidence of record does not illustrate that the Veteran's heart disability manifested to a compensable degree within one year of service or that the Veteran suffered from continuous symptoms since service.  See 38 C.F.R. § 3.309 (a); Walker, 708 F.3d 1331  

Therefore, the Board finds that the weight of the evidence is against a finding of service connection for coronary artery disease.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

COPD

The Appellant contends that the Veteran's COPD was due to in-service asbestos exposure and/or subsidized cigarettes.  Specifically, over the course of the appeal, the Veteran reported that he was exposed to asbestos due to being in the vicinity of work being done on the USS Bon Homme Richard and inhaling the dust from that construction.  The Veteran also asserted that he began smoking in the military because the US Navy subsidized cigarettes.  See March 2013 VA Form 9; January 2016 statement.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is preservice or post service occupational or other asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in workers engaging in duties involving manufacture and servicing of friction products, such as clutch facings and brake linings, and others.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 9.f.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases. As always, the reasonable doubt doctrine is for consideration in such claims. In McGinty, the Court also indicated that, while the veteran, as a lay person, is not competent to testify as to the cause of his disease, he is competent to testify as to the facts of his asbestos exposure.  See McGinty, 4 Vet. App. at 432 (1993).

The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and core pulmonale that can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. 

Turning to the evidence of record, the Veteran had a diagnosis of COPD as evidenced by a June 2011 VA treatment record.  

The Veteran's DD214 shows that his military specialty was yeoman.  

The Veteran's service treatment records are absent of any complaints, treatment or diagnosis of COPD.  The Veteran's July 1968 enlistment report of medical history shows that the Veteran reported that he had asthma.  The Veteran's July 1968 enlistment report of medical examination includes a crossed out notation of asthma.  
A February 1969 service treatment record shows that the Veteran was diagnosed with chronic bronchitis and an upper respiratory infection.  The Veteran's April 1972 separation report of medical examination shows that the Veteran's lungs and chest were normal.  A chest x-ray was noted as within normal limits.  

A November 2003 private chest CT revealed obstructive lung disease.  A private March 2005 chest x-ray revealed marked flattening of hyperaeration and the diaphragms was noted consistent with moderate to severe COPD.  A March private 2005 chest x-ray revealed emphysema.  A February 2010 private CT revealed modest atherosclerotic changes.  

The Veteran was afforded a VA opinion in December 2011.  After review of the claims file, the examiner noted that the Veteran claims exposure to asbestos as the cause of his lung problem.  The examiner noted that asbestos exposure causes asbestosis.  The examiner explained that he could find no chest x-rays, CT scans, bronchoscopy, bronchial washings, or other tests that document that the Veteran has asbestosis.  The examiner noted that there was an evaluation by a pulmonologist dated June 29, 2011, which states that the Veteran has COPD due to a 40 pack-year smoking history.  The examiner noted that the pulmonologist is a lung expert but does not mention asbestosis.  The examiner noted that the pulmonologist's description of a chest x-ray is compatible with COPD and not asbestosis.  The examiner concluded that there was no evidence in the claims file that the Veteran's lung disease is due to asbestos exposure.  

The Veteran was afforded a VA respiratory examination in February 2016, the examiner, a board certified Pulmonologist, diagnosed asthma, emphysema and COPD.  The examiner noted that the Veteran was diagnosed with COPD/emphysema in 2005.  The examiner noted that the Veteran was placed on home oxygen in 2005 and his current prescription for oxygen is 4 liters per minute continuously.  The examiner noted that the Veteran has been power chair bound since 2014 due to COPD.  The examiner noted that historically the Veteran smoked one pack a day for 37 years.  He quit smoking in 2005.  The examiner noted that the Veteran was in the Navy and says he was exposed to asbestos while on board ship as there were several remodel/repairs going on in his area of the ship while on board.  The examiner noted that there was no documentation of asbestos exposure in his records.  The examiner noted that the Veteran had a vague history of asthma as a child, which was noted on enlistment, but he denied any asthma attacks as such during childhood and his enlistment history noted "denies asthma since age 9".  The examiner noted that the Veteran's asthma was associated with hay fever/seasonal allergies per his enlistment history.  The examiner noted that the Veteran's separation examination noted normal lung function.  

The examiner concluded that it was more likely as not that the Veteran's current pulmonary condition was COPD and was due to emphysema from chronic bronchitis secondary to a 35 plus year tobacco smoking history.  The examiner explained that emphysema and COPD are well known lung conditions associated with smoking and chronic bronchitis.  The examiner explained that the Veteran's COPD was not present on admission to the service nor did it develop in the service.  The examiner explained that the Veteran had no signs or symptoms of COPD during his service time.  The examiner explained that the pulmonary consultant who saw the Veteran in June 2011 was doing a clinical evaluation and not a C&P exam and would not be expected to use verbage acceptable to the examination process.  The examiner explained that there was no doubt that it is more likely than not that the Veteran's cigarette smoking resulted in his chronic bronchitis, emphysema, and COPD.  

The examiner also concluded that it was more likely as not that the Veteran had an asthma condition before he entered the service in 1968.  The examiner explained that this was verified by his enlistment history although he had no symptoms at the time of enlistment, during his service time, or on discharge on his separation exam.  The examiner explained that the asthma seemed to have been a very minor component of his respiratory condition.  The examiner explained that while asthma can be a significant component of COPD this did not seem to be the case here.  The examiner explained that there was no evidence the Veteran's minor asthma was aggravated beyond its normal expected progress (or at all) by, or during, his service time activities.  

The examiner explained that the Veteran's medical visit for "sore throat, cough, sinus drainage and asthma problems "in February 1969 did not meet the guidelines for a diagnosis of chronic bronchitis, which is a cough lasting at least 3 months per year for two consecutive years.  

The examiner concluded that it was less likely as not that any of the Veteran's current pulmonary conditions are associated with any asbestos exposure.  The examiner explained that the question of asbestos exposure is difficult to answer as simply being in an area where asbestos is present does not constitute exposure.  The examiner explained that the asbestos has to be cut, sawn, sanded, torn, etc. or in some way milled or machined to be set loose in the atmosphere to be inhaled.  The examiner explained that the Veteran says this activity was going on aboard the ship so it is possible that this Veteran was thus exposed.  The examiner explained that however just being exposed itself does not carry much implication because this situation of exposure is very common in the general population.  The examiner explained that it was less likely as not that the Veteran had enough exposure to be of any medical significance.  

The examiner explained that of more direct concern is the question of asbestos markers and related disease conditions occurring in the lung.  The examiner noted that a common condition is that of pleural plaques which can lead to calcifications.  The examiner explained that this is a strong indicator of significant asbestos exposure although other things can also cause similar findings.  The examiner explained that there was no evidence of pleural plaquing on any of this Veteran's multiple chest x-rays over the years.  The examiner explained that the Veteran's "CT abdomen" picked up lower lung fields on multiple cuts and, again, there was no evidence of asbestos exposure.  The examiner explained that another asbestos related condition was pulmonary fibrosis which, if associated with asbestos exposure, was the disease "asbestosis".  The examiner explained that there is no evidence of any fibrosis/asbestosis in the lung on any of the Veteran's images.  The examiner noted that the conclusion was that while the Veteran may - or may not - have been exposed to asbestos there is no evidence of any asbestos associated pulmonary conditions at this time.  

The examiner also explained that there was no evidence to support a claim of significant asbestos exposure or any asbestos related pulmonary disease or condition.  The examiner explained that the Veteran's clinical picture was classic for COPD/emphysema.  The examiner explained that he had hyperinflated lungs whereas asbestos conditions cause fibrosis and scarring and shrunken retracted lungs.  The examiner noted that the Veteran's PFTs show classic COPD airflow obstruction whereas asbestos pulmonary conditions would show normal flows and small lungs.  The examiner explained that his chest x-rays repeatedly show the hyperinflation of COPD and no pleural plaques or pulmonary fibrosis and radiology reads them as COPD.  

The examiner noted that there was a question on the 2507 concerning aggravation of a "pre-existing condition" and asking if the Veteran's "pre-existing asbestosis" was aggravated by his asbestos exposure in the service.  The examiner explained that the Veteran did not have asbestosis - current or pre-existing -so it was not aggravated by any asbestos exposure he may have had in the service.  

In March 2016, the RO issued a formal finding of lack of information required to corroborate the Veteran's allegation of exposure to asbestos while aboard the USS Bon Homme Richard from February 1969 to January 1970.  

Based on the above, the Board finds that service connection for COPD is not warranted in this case.  

In this regards, the Board finds the February 2016 VA examination report to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the February 2016 opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  The VA opinion is also shown to have been based on a review of the Veteran's record and is accompanied by sufficient explanations.  Additionally, the VA examiner adequately addressed the Veteran's in-service asbestos exposure, the Veteran's history of smoking and the Veteran's current diagnoses in reaching the conclusion that the Veteran did not have an asbestos related disease.  The VA examiner also adequately addressed the Veteran's preexisting asthma.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a) (2016).  Furthermore, there are no competing medical opinions of record.  The Board thus finds that the VA medical opinion is dispositive of the nexus question in this case.  

The Board acknowledges the lay assertions that the Veteran's COPD is directly related to his military service.  However, again, the lay witnesses of record have not demonstrated the medical expertise necessary to provide such an opinion.  See Jandreau, 492 F. 3d 1372, 1376.  As such, the Board assigns no probative value to the lay assertions that the Veteran's COPD is related to his military service.

The Board also acknowledges the assertions that the Veteran's COPD is due to the military subsidizing cigarettes.  The Board notes that the Veteran's COPD has been related to his history of cigarette smoking.  However, the law mandates that, for claims received by VA after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (a) (2016).  Therefore, service connection for COPD due to the use of tobacco products is precluded.  

Finally, the Board notes that COPD is not an enumerated condition under 38 C.F.R. § 3.309(a).  Additionally, the lay and medical evidence of record does not suggest that the COPD had its onset during service and continued after service or that the disability manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  Therefore, such consideration based on presumptive service connection or continuity of symptomatology is not warranted.

In reaching these conclusions the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert, supra.

Stroke

The Appellant contends that the Veteran's residuals of a stroke are due to his military service, to include herbicide exposure and/or asbestos exposure.  

Turning to the evidence of record, an October 2011 VA treatment record shows that the Veteran was noted as having a stroke in 1999 with no residual effects.  

As noted above, the evidence of record is against a finding that the Veteran was exposed to herbicides during his military service.  

Nonetheless, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of a stroke or residuals of a stroke.  

Additionally, the only evidence of record relating the Veteran's stroke and/or residuals of a stroke in any way to his military service is lay statements.  Again, the lay witnesses of record have not been shown to possess the medical expertise necessary to provide such opinions.  See Jandreau, supra.  As such, the Board cannot assign any probative weight to the lay assertions of record that the Veteran's stroke/residuals of a stroke are in any way related to his military service.

Additionally, the Appellant does not contend, and the evidence of record does not illustrate that the Veteran's stroke/residuals of a stroke manifested to a compensable degree within one year of service or that the Veteran suffered from continuous symptoms since service.  See 38 C.F.R. § 3.309 (a); Walker, 708 F.3d 1331  

In reaching these conclusions the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert, supra.


ORDER

Entitlement to service connection for coronary artery disease is denied.  

Entitlement to service connection for COPD is denied.   

Entitlement to service connection for residuals of a stroke is denied.  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


